Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00363-CV

                           IN RE PERMIAN HIGHWAY PIPELINE LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 23, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 20, 2020, relator filed a petition for writ of mandamus. Relator also filed a motion

for temporary relief pending final resolution of the petition for writ of mandamus, which this court

granted on July 22, 2020. The real party in interest filed a response to which relator replied.

Mandamus is an extraordinary remedy, available only when the relator can show (1) the trial court

clearly abused its discretion or violated a duty imposed by law; and (2) there is no adequate remedy

by way of appeal. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

After considering the petition and the record, this court concludes relator did not show it is entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).

                                                        PER CURIAM

1
 This proceeding arises out of Cause No. 15945, styled Permian Highway Pipeline LLC v. Henry J. Limited
Partnership and Central Texas Electric Cooperative, Inc., pending in the 216th Judicial District Court, Gillespie
County, Texas. The Honorable Albert D. Pattillo, III signed the order at issue in this original proceeding.